                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Abingdon Division



   WILLIAM D. CARMAC~

                          Plaintiff,

   v.                                                     Civil Action No. 1:18-cv-31

   COMMONWEALTH OF VIRGINIA, et al.,

                          Defendants.


                             DECLARATION OF MICHAEL MAUL

         I, Michael Maul, hereby declare and state as follows:

   1.    I am the Associate Director of the Education and Transportation Division with the Virginia

  Department of Planning and Budget ("DPB"), a position I have held for twenty-two years. In that

  role, I advise state agencies on policy, program, legislative and budget issues, including developing

  and executing budgets, and the capital outlay budget process.

  2.       I became involved in a proposal to implement the Workforce Transition Act ("WTA") at

  the Southwest Virginia Higher Education Center (..Center"). If an individual impacted by a WTA

  plan chooses enhanced retirement options, the Virginia Retirement System ("YRS") may absorb

  those costs instead of the agency. However, prior approval by the director of DPB and the director

  of the Department of Human Resource Management (DHRM) is required for this type of WTA

  proposal. Because this type of WTA proposal will save money, a state agency has a strong

   incentive to request DPB and DHRM approval, as well as seek guidance on the approval process.

  3.      I met with the Executive Director of the Center, David Matlock, in person during or before

  February 2017 to review the steps needed to implement the WTA in order for YRS to absorb the




Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 1 of 12 Pageid#: 640
  cost of enhanced retirement options available under the WTA. Matlock discussed eliminating the

  position of Chief Financial Officer, a decision which I noted could be implemented under WTA

  as long as the position was not refilled with someone performing the same duties.           The

  responsibilities of the Chief Financial Officer could be shifted to another position already in

  existence, however.

  4.      During or before May 2017, I spoke by phone with Matlock and Adam Tolbert of the

  Center, accompanied by Adam Henken, a Budget and Policy Analyst with DPB, to verify the

  requirements for the Center to request an exemption from paying the enhanced retirement costs

  under the WTA.

  5.      On November 13, 2017, my office received the WTA Exemption Request from Matlock

  along with a summary of his proposed plan. A true and accurate copy of the WTA Exemption

  Request, SWVHEC004 I 60-004164, has been attached hereto as Exhibit 1.

  6.      My office and I reviewed the WTA proposal to ensure it contained the statutory

  requirements necessary to allow VRS to absorb the cost of the enhanced retirement options. We

  also reviewed the timing of the WTA proposal. The timing of the WTA request had to be

  consistent with a budget cut or reorganization plan. Because the Center had been mandated by the

  General Assembly and Governor of Virginia to enact budget reductions for fiscal years 2017 and

  2018, we were satisfied that Matlock's WTA proposal was proper.

   7.     DPB Director, Daniel Timberlake, provided Matlock with a signed letter approving

   Matlock's WTA proposal if the director of DHRM also approved the proposal. A true and accurate

   copy of the DPB approval letter, SWVHEC12378-12379, has been attached hereto as Exhibit 2.

          I declare under penalty of perjury that the laws of the United States of America that the

   foregoing is true and correct. Executed on this 3rd day of April, 2019.



                                                   2

Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 2 of 12 Pageid#: 641
                                           Michael Maul




                                       3

Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 3 of 12 Pageid#: 642
                              Exhibit 1




Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 4 of 12 Pageid#: 643
Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 5SWVHEC004160
                                                                of 12 Pageid#: 644
Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 6SWVHEC004161
                                                                of 12 Pageid#: 645
Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 7SWVHEC004162
                                                                of 12 Pageid#: 646
Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 8SWVHEC004163
                                                                of 12 Pageid#: 647
Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 9SWVHEC004164
                                                                of 12 Pageid#: 648
                            Exhibit 2




Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 10 of 12 Pageid#:
                                    649
                                                               SWVHEC
Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 11        12378
                                                                 of 12 Pageid#:
                                    650
                                                               SWVHEC
Case 1:18-cv-00031-MFU-PMS Document 64-47 Filed 04/03/19 Page 12        12379
                                                                 of 12 Pageid#:
                                    651
